UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: June 22, 2010 Movado Group, Inc. (Exact name of Registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 1-6497 (Commission File Number) 13-2595932 (I.R.S. Employer Identification No.) 650 From Road, Ste. 375 Paramus, New Jersey (Address of principal executive offices) 07652-3556 (Zip Code) Registrant's telephone number, including area code:(201) 267-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.Submission of Matters to a Vote of Security Holders. Registrant’s Annual Meeting of Shareholders held on June 17, 2010.Two matters were voted upon at the meeting. Matter One.Election of Directors. Each of the eight nominees listed below was elected a director of Registrant to hold office until the next annual meeting of the shareholders and until his or her successor has been elected and qualified. Nominee Number of Shares Voted For Number of Shares Withheld Number of Broker Non-Votes Margaret Hayes Adame Richard J. Coté Efraim Grinberg Alan H. Howard Richard Isserman Nathan Leventhal Donald Oresamn Leonard L. Silverstein Matter Two.Ratification of the Appointment of PricewaterhouseCoopers LLP as the Registrant’s Independent Registered Public Accounting Firm for Fiscal Year 2011. Number of Shares Voted For Number of Shares Voted Against Number of Shares Abstaining Number of Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MOVADO GROUP, INC. Date: June 22, 2010 By: /s/ Timothy F. Michno Name: Timothy F. Michno Title:General Counsel and Secretary
